Citation Nr: 0817756	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection should be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to 
September 1961.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the claim to reopen the 
veteran's claims for entitlement to service connection.  

In August 2005, the veteran's appeal was certified to the 
Board and he was notified that he could submit additional 
evidence to the Board within 90 days after that notice.  
38 C.F.R. § 20.1304(a) (submission of additional evidence 
following certification to the Board).  One month after the 
time period for submitting additional evidence to the Board 
had expired, the veteran submitted to the Board a report by 
Dr. Donnelly.  38 C.F.R. § 20.1304(b)(1) (generally, 
following the expiration of the 90-day period for filing 
additional evidence after notice of certification to the 
Board, the veteran must demonstrate on motion that there was 
a good cause why the evidence was not submitted in a timely 
fashion).  One of the  reasons identified in the regulation 
that constitutes good cause is that the evidence was not 
available prior to the expiration of the 90-day period.  
38 C.F.R. § 20.1304(b)(1).  Here, since Dr. Donnelly's report 
was not created until a date after that 90-day period, the 
Board finds that the veteran has established good cause for 
filing the additional evidence after the expiration of the 
90-day period, and the Board accepts the additional evidence.   

When additional evidence is accepted by the Board, however, 
it must be referred to the agency of original jurisdiction 
for initial review unless:  (1) the veteran or his 
representative waives that procedural right; (2) the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral; 
or (3) the evidence is not pertinent to an issue on appeal.  
38 C.F.R. § 20.1304(c).  Neither the veteran nor his 
representative waived his right to have an initial review of 
Dr. Donnelly's report conducted by the agency of original 
jurisdiction.  38 C.F.R. §20.1304(c).  Yet, in reviewing that 
evidence, the Board notes that it is sufficient to reopen the 
veteran's claim as well as to substantiate his claims for 
entitlement to service connection for hearing loss and for 
tinnitus.  Thus, as discussed below, the Board is herein 
determining that the benefits to which the evidence relates 
will be fully allowed on appeal.  Thus, no referral to the 
agency of original jurisdiction is necessary.   


FINDINGS OF FACT

1.  An unappealed May 1977 rating decision denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and for tinnitus.  

2.  Evidence received since the last, prior, final denial on 
any basis, in May 1977,  considered in conjunction with the 
record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The veteran has a current bilateral hearing loss 
disability and tinnitus disability, bilateral hearing loss 
and tinnitus were incurred during service, and the current 
disabilities are related to military service.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in May 1977, which 
denied service connection for a bilateral hearing loss 
disability and for tinnitus, is final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1133 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral hearing loss 
disability and for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2007).
3.  The criteria for service connection for a bilateral 
hearing loss have been met. 
38 U.S.C.A. §§ 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304,  3.385 (2007).  

4.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304,  3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The claim to reopen previously-denied claims 

On appeal, the Board must dispose of the claim on the proper 
basis, regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1, 5 (1995) (Board must independently address new 
and material evidence even if the RO reopened the claim).  
Although the RO determined that no new and material evidence 
had been submitted, the November 2005 report of Dr. Donnelly 
was not before the RO.  As discussed below, that report meets 
the requirements of new and material evidence as set forth in 
38 C.F.R. § 3.159, so the claim will be reopened.  

A.  The last, prior, final denial of the service connection 
claim

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In February 1977, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus on the 
basis that those conditions had been aggravated during 
service.  In May 1977, the RO denied that claim on the basis 
that the veteran's pre-existing hearing loss and tinnitus 
conditions had not been aggravated during service.  The 
veteran was notified of the adverse decision in May 1977, but 
he did not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).  No additional claim for service connection for 
hearing loss or tinnitus was filed until the claim at issue 
herein-that is, the claim filed in September 2003.  Thus, 
the May 1977 rating decision is the last, prior, final denial 
of the veteran's claim for service connection for bilateral 
hearing loss and for tinnitus.  

B.  New and material evidence

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the May 1977 rating decision, the veteran has submitted 
evidence to the RO.  All of that evidence need not be 
discussed here because the November 2005 report by Dr. 
Donnelly meets all four requirements for new and material 
evidence.  First, the November 2005 report was not previously 
submitted to the RO, so it is "new" evidence within the 
meaning of 38 C.F.R. § 3.156(a).  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
noted above, the RO denied the veteran's prior claim because 
he had failed to establish that his pre-existing conditions 
of hearing loss and tinnitus were aggravated during active 
military service.  38 C.F.R. § 3.303.  Dr. Donnelly's report, 
however, contains a medical opinion that at the very least, 
the veteran's sensorineural hearing loss and tinnitus were 
aggravated and made worse by his exposure to acoustic trauma 
during active military service.  Since the report relates to 
an unestablished fact necessary to substantiate the claim, 
the report is "material" within the meaning of 38 C.F.R. 
§ 3.156(a).   
Since at the time of the last, prior, final decision denying 
the claim there was no medical opinion that the veteran's 
pre-existing condition had been aggravated during his 
military service, the report is not cumulative nor redundant 
of evidence submitted before May 1977.  And as discussed 
below, the evidence that the hearing loss and tinnitus 
disabilities were aggravated during service does not raise a 
reasonable possibility of substantiating the claim.  But 
since the report also includes the medical opinion that the 
veteran's bilateral hearing loss and tinnitus were the result 
of acoustic trauma during service and that opinion raises a 
reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  The claim is reopened, and to that extent, the claim is 
granted. 

C.  Kent notice

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, supra.  But as the claim to reopen has been 
granted, any flaws in the original notice have become moot.  
Thus, no discussion of the notice requirements under Kent 
will be provided here.  

II.  The service connection claim 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred or aggravated during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
A.  A current disability exists 

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

Since the RO did not reopen the veteran's claim, no 
compensation and pension (C&P) examination was conducted 
while the current claim was being adjudicated.  Yet, the 
record contains data from an April 1977 C&P audiological 
exam.  At that April 1977 audiology exam, the veteran's 
speech recognition scores were 88 percent for the right ear 
and 92 percent for the left ear.  The puretone threshold test 
results for each ear were as follows:  


Right Ear
Left Ear
500 Hz
5
5
1000 Hz
5
5
2000 Hz
40
35
3000 Hz
75
70
4000 Hz
90
85

For both ears, since there is a score of 26 or higher at 
three of the frequencies, the veteran has a bilateral hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  And 
the February 2004 report of Dr. Donnelly shows the veteran 
has a current tinnitus disability.  Thus, with respect to 
both disabilities, the first element of service connection is 
met.  

B.  A disease or injury was aggravated or incurred during 
service

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - there are two legal theories available to 
the veteran:  that his pre-existing hearing loss and tinnitus 
conditions were aggravated during service; and that he 
incurred hearing loss and tinnitus disabilities during 
service.  The two theories will be discussed in turn, below.  

1.  Aggravation of a pre-existing condition

To establish that the veteran's hearing loss and tinnitus 
disabilities pre-existed service, the special rules governing 
the presumption of soundness at the entrance of service must 
be considered.  Generally, every veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service.  38 C.F.R. § 3.304(b).  That 
presumption does not attach with respect to any defects, 
infirmities, or disorders that are explicitly noted on the 
examination report of the entrance exam.  38 C.F.R. 
§ 3.304(b).  But if the examiner at the entrance examination 
fails to note a pre-existing defect, infirmity, or disorder, 
the presumption of soundness attaches, and the veteran is 
presumed sound.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (presumption of soundness attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected).  

Here, on the veteran's January 1958 NROTC report of medical 
history, on his June 1960 NROTC report of medical history, 
and on his August 1960 NROTC report of medical history, the 
veteran indicated that he had no ear, nose or throat trouble 
and he failed to disclose that he had a high-frequency 
hearing loss condition or that he had tinnitus.  On the 
corresponding reports of physical examination, the examiners 
recorded the veteran's hearing acuity results of the whisper 
test as 15/15 and did not note any defect in hearing at high 
frequencies or any tinnitus disability.  As a result, the 
veteran's hearing is presumed sound upon entrance into 
service.  

The presumption of sound condition can be rebutted.  The 
regulation requires that to rebut the presumption of sound 
condition, there must be clear and unmistakable evidence that 
an injury or disease pre-existed service.  38 C.F.R. 
§ 3.304(b).  In interpreting this regulation and the statute 
governing the presumption of sound condition, the Federal 
Circuit determined that not only must VA show clear and 
unmistakable evidence of a pre-existing condition, but VA 
must also show clear and unmistakable evidence of a lack of 
inservice aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed Cir. 2004) (the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of inservice aggravation to overcome the presumption of 
soundness for wartime service under 38 U.S.C.A. § 1111); see 
also 38 U.S.C.A. § 1137 (notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any veteran who served in 
the active naval service after December 31, 1946).  If VA 
cannot establish by clear and unmistakable evidence both that 
the injury pre-existed service and that there is a lack of 
inservice aggravation, then the veteran is presumed sound 
upon entrance, and service connection must be established 
directly by showing an inservice injury. Wagner v. Principi, 
370 F.3d at 1096.  

In his service medical records of November 1960, the veteran 
told the examiner that he had had ringing in his ears for the 
prior four years.   A lay person is competent to testify 
about symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
At his December 1960 audiology consult, he told the examiner 
he had a history of tinnitus.  At the May 1961 ENT consult, 
he presented at sick call complaining of tinnitus of long 
standing.  At the June 1961 ENT consult, he indicated that he 
had had tinnitus for four to five years, but that it was 
gradually getting worse.  At the September 1961 Board of 
Medical Survey, the veteran gave a history of intermittent 
tinnitus since the age of 15 years.  That medical board also 
determined that his tinnitus existed prior to enlistment.  
The record thus contains ample evidence that the veteran's 
tinnitus existed prior to service.  

The record is less clear about the veteran's pre-existing 
hearing loss.  The Board of Medical Survey report indicates 
that the veteran's high-tone deafness existed prior to 
service.  But the pre-entrance and entrance examinations 
showed the veteran to have whisper test scores of 15/15.  In 
addition, although the veteran produced a July 1961 report by 
his private physician in which Dr. Bagby indicated that the 
veteran had had a slight hearing loss just before going into 
the Navy, there is no data in the record to indicate how 
severe that pre-service hearing loss was.  

But even if the evidence discussed above were to meet the 
standard of clear and unmistakable evidence of a pre-existing 
condition, the second requirement to rebut the presumption of 
soundness can not be met.  Generally, if the special rule 
governing the presumption of soundness were not applicable 
here, the veteran would have to establish that his hearing 
loss and tinnitus disabilities were aggravated during 
service.  38 U.S.C.A. § 1131.  But since that special rule 
applies here, VA must show by clear and unmistakable evidence 
that the veteran's hearing loss and tinnitus were not 
aggravated during service.  

A pre-existing injury will be considered to have been 
aggravated during active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.303(a).  On the basis of the entire record, a 
determination must be made as to the severity of the 
underlying condition and its manifestations prior to, during, 
and after service.  38 C.F.R. § 3.303(b).  If the disability 
underwent no increase, aggravation may not be conceded.  
38 C.F.R. § 3.303(b).  

There is no clear and unmistakable evidence that the hearing 
loss and tinnitus were not aggravated during service.  To the 
contrary, the only evidence in the record on the issue of 
aggravation is the medical evidence of Dr. Bagby and of Dr. 
Donnelly that the conditions were aggravated during service.  
No medical professional has provided an opinion otherwise.  
Thus, since the second part of the requirement to rebut the 
presumption of sound condition cannot be met on this record, 
the veteran must be presumed sound at entrance to service.  
As a result, on this record, the theory that his hearing loss 
and tinnitus disabilities were pre-existing conditions 
aggravated during service is not available to this veteran.    



2.  A hearing loss disability and tinnitus disability were 
incurred during service 

Since, as discussed above, the veteran is presumed to have 
been in sound condition when he entered service, to establish 
the second requirement for service connection, the record 
must show that he incurred a disease or injury during 
service.  Here, the veteran complained of, and was diagnosed 
with, tinnitus during service.  He also was given an 
audiology exam in August 1961, which revealed a bilateral 
auditory threshold of 60 decibels at the frequency of 4000 
Hertz.  Since that auditory threshold for each ear was higher 
than 40 decibels, for purposes of disability compensation, 
the veteran had a bilateral hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  And since the law presumes 
he was sound upon entrance, it follows that his hearing loss 
and tinnitus disabilities were incurred during service.  

C.  The veteran's current hearing loss and tinnitus 
disabilities are related to service 

Dr. Bagby's medical opinions only address whether the 
veteran's exposure to acoustic trauma during service 
aggravated his pre-existing condition.  As discussed above, 
however, that theory is not available on this record.  But 
while Dr. Donnelly in his November 2005 report also discusses 
the aggravation of a pre-existing condition, he went on to 
state that it is more likely than not that the veteran 
sustained acoustic trauma due to his working conditions while 
in active military service resulting in sensorineural hearing 
loss and tinnitus.  

Since the record has thus established that the veteran has a 
current bilateral hearing loss disability and a tinnitus 
disability, that the veteran incurred those disabilities 
during service, and that the current disabilities are related 
to his military service, service connection must be granted.  

III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  Any 
errors in this regard are harmless because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.  


ORDER

New and material evidence has been received, the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened, and service connection for a bilateral 
hearing loss disability is granted.  

New and material evidence has been received, the claim of 
entitlement to service connection for tinnitus is reopened, 
and service connection for tinnitus disability is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


